Title: To George Washington from Jonathan Trumbull, Sr., 22 June 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Hartford 22nd June 1776

I have received your Favour of the 10th instant—The Resolve of Congress for augmenting the Army at New York and Canada, induced me forthwith to send Warrants for convening the General Assembly, Yesterday the Sessions was finished—The requisition for the Quota of Men to be furnished by this Colony is fully complied with—The Men are raising and to march soon—have given my Orders agreable to your request. I am, most respectfully Your Excellency’s Obedient hume Servant

Jonth. Trumbull

